Citation Nr: 1226935	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral foot and right ankle disablity.

3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for a neck disability.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran's DD Form 214 of record reflects that he was a member of the Army National Guard (ARNG) and served on active duty (AD) from October 2004 through March 2006, with service in Kuwait/Iraq from March 2005 to February 2006.  Among his listed awards and decorations are the Global War on Terrorism Service Medal, the Combat Action Badge (CAB), and the Iraq Campaign Medal.  The Veteran has also had other periods of active duty service, including active duty for training (ACDUTRA) and a period of Army National Guard Active Duty under Title 32 USC.  Based upon the actions below, the specifics of the Veteran's periods of service are not of concern.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Albuquerque, New Mexico.  

During the course of the current appeal, several other issues have been addressed, including relating to joints other than those listed above.  The initial rating action in September 2007 denied, in pertinent part, service connection for a back disability, a bilateral foot disability, a bilateral hip disability, a "joint" disability, and a "nerve" disability. 

The Veteran's Notice of Disagreement on VA Form 21-4128, in which he elected the Decision Review Officer (DRO) process in January 2008, referred to back and ankle disorders.  His Substantive Appeal, a VA Form 9, dated in August 2008, refers to a "foot" disorder and a back and neck disorder.  In order to afford this unrepresented Veteran the most liberal interpretation of his claim, the Board has construed the issues on appeal as set out on the first page, above.

In August 2010, the Board remanded this matter for further development, to include a VA examination.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran does not currently have a low back disorder of service origin.  

2.  The Veteran does not currently have a bilateral foot or right ankle disorder of service origin.

3.  Resolving reasonable doubt in favor of the Veteran, his postoperative left ankle residuals are of service origin.   

4.  Resolving reasonable doubt in favor of the Veteran, his current cervical strain is of service origin.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated by service nor may it be presumed to have been incurred or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Bilateral foot and right ankle disorders were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  Postoperative residuals of a left ankle surgery were incurred in service.  38 U.S.C.A. §§ 101, 1110, 1154; 38 C.F.R. §§ 3.102, 3.303.

4.  A cervical strain was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1154; 38 C.F.R. §§ 3.102, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists. In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

An examination report characterized as being for enlistment and dated in August 2002 shows mild, asymptomatic pes planus, with no pertinent musculoskeletal history.  When seen in March 2003, after four weeks of training, the Veteran complained of back pain for the prior two weeks.  He denied any direct trauma.  The pain was said to be on the left side of the back.  Back strain was diagnosed and he was given Motrin, 800 mg, twice a day with food, and directed to do no running, jumping, or marching with a rucksack for three days.

The Veteran was seen again in May 2003, with complaints of right knee pain for 1 1/2 weeks.  The intensity of the pain was 7/10.  An analgesic balm was prescribed, as well as exercises. 

While on active duty in January 2005 at Bayne-Jones ACH at Ft. Polk, LA, the Veteran said that for about a month he had suffered with mid-and low-back pain, at a level of 8/10, and described it as severe, without known precipitating trauma.  On examination, he had tenderness on palpation of the thoracic and lumbar paravertebral musculature.  Back strain was diagnosed, and he was told to limit activities for several days and do PT (physical training) at his own pace and distance for two weeks.  The use of heat and ice were discussed, and he was given written information on back pain and rehabilitation exercises.  There is documentation of ongoing prescriptions for Naproxen and Capsaicin cream, to be applied to sore muscles and/or joints. 

In a PTSD stressor statement dated in September 2006, the Veteran reported that he had been 10 feet away from the impact of an RPG (rocket-powered grenade) when it struck a wall in Baghdad.  He said the resulting blast and heat were intense, but he did not allege that he had sustained any injury.  

On October 11, 2005, the Veteran was seen at the 546th ASMC, Camp Liberty, Iraq, after being exposed to an IED explosion 45 minutes before. He had been in the gunner position in his vehicle, and reported no trauma, but complained of pain on the left side of his face and ringing in his left ear.  He said no one had been injured in the vehicle.  (In a PTSD stressor statement dated in September 2006, he further described that incident as involving a joint mounted patrol with Iraqi police, and said the IED had exploded five feet in front of their HUMVEE's right front tire.)  The only abnormality observed at the clinic was slight erythema in the left ear canal.  He appeared healthy, and was released without limitations. 

On October 21, 2005, the Veteran was seen for removal of a cyst on his back.  It had been causing problems and pain for 2 1/2 years, particularly when he wore his individual body armor (IBA).  An epidermal exclusion cyst was removed under local anesthetic.  He was to do no upper body PT or push-ups, nor wear the IBA for seven days, and to return the following day or sooner if there were problems.  No additional reports are of record. 

On November 27, 2005, he was again seen in connection with the IED incident.  He had no complaints, and no visible problems other than his ears being slightly red.  He was released and told to follow up if any symptoms or pain became present. 

At the time of his initial claim in August 2006, the Veteran stated that he had a history in service of his joints popping and cracking and of a bilateral foot disorder causing pain, that his hips hurt, and that he had muscle, back, and nerve disorders, giving a time frame for each (ranging from 2004-2005). 

A post-deployment questionnaire, filled out in February 2006, noted the Veteran reporting that his health had gotten worse.  Examination showed current swollen or stiff joints; a history during deployment of back pain; current muscle aches and numbness, and tingling in his feet and/or hands.  He said he had been to sick call 25 times during his deployment.  On a DD Form 2697, dated later in February 2006, he compared his current to his last medical assessment and reported now having back and joint pain as well as "more" knee pain.  He also referred to having had a cyst surgically taken from his back.

On special VA orthopedic evaluation in July 2007, the Veteran indicated that he had had a bilateral foot disorder for two years; he thought it was due to repetitive pushing, pulling, and balancing in the gun turret of his combat vehicle for 12 to 14 hours a day.  He described continuing pain since returning from Iraq.  The pain did not travel, and was described as an intermittent aching, burning, and popping; at a level of 8/10 at worst, occurring often 4-5 times a day and lasting 1-2 hours each time.  The pain was elicited by physical activity and relieved by rest. 

Similar complaints were provided with regard to bilateral hip, knee, and ankle conditions and symptoms.  The Veteran also reported having pain in the cervical, thoracic, and lumbar spine for two years.  The pain was 9/10 at worst, occurred intermittently as often as 4-5 times a day, and each time lasted for 1-2 hours.  The pain would travel up and down the spine. He said the pain was elicited by physical activity and relieved by rest. 

Examination findings were essentially normal, and there was no sign of pes planus.  X-rays revealed an osteochondral defect in the left ankle, with a possible loose body on the lateral aspect thereof.  Moreover, the X-ray reports also showed a small bone island in the proximal/lateral aspect of the left tibia, and minimal bony irregularity in the medial femoral condyle, felt to be probably related to a remote injury.  X-rays of the pelvis showed a bone island in the proximal right femur and mild irregularity in the interior aspects of both sacroiliac joints, suggesting some degenerative changes. 

The examiner concluded that the symptoms for each joint were due to the repetitive concussive injuries and/or gun-turret standing, but no pathology was noted to provide a diagnosis of disability. 

Summary reports are of record showing repeated chiropractic visits for the spine, starting in March 2007.  On a mental health evaluation in July 2007, the Veteran reported that he had a history of joint problems and was seeing a chiropractor. 

Private treatment records from several caregivers in the file from early October 2007 show that the Veteran was seen for a left ankle injury which he had incurred four days before the visit.  The initial X-rays showed a lateral talar dome lesion and a small fracture of the bone, and cartilage on the anterolateral aspect of the talar dome.  He underwent a left ankle arthroscopy and arthrotomy later that month, with debridement of the talar dome lesion.  In November 2007, he was noted to be recovering from the left ankle osteotomy.

In August 2010, the Board remanded this matter for further development, to include a VA examination.  The examiner was requested to determine the current nature and extent of all disabilities of the neck, back, feet, or ankles, and the cause or etiology thereof.  As to each pertinent disorder diagnosed, the examiner was to opine as to whether it was at least as likely as not (i.e., to at least a 50/50 degree of probability) that the diagnosed disorder developed as due to, the result of, or aggravated by service, or whether such causation or aggravation was unlikely (i.e., less than a 50-50 probability). 

In conjunction ith the Board remand, the Veteran was afforded a VA examination in December 2010.  The examiner indicated that the claims folder was available and had been reviewed.  

At the start of the examination, the examiner noted that the Veteran denied having any current problems or impairments from his right ankle, his knees, both feet, and his back.  He stated that he did not wish to claim these conditions at this time.  

The examiner noted that the Veteran sustained a fracture to his left ankle in 2007.  The examiner stated that the Veteran reported that his left ankle condition started following the IED explosion in 2005.  He indicated that his left ankle contused against the radio mount inside the vehicle and the injury never resolved.  He noted that the ankle began subluxating in 2007 and that he subsequently had surgery.  Physical examination of the left ankle revealed dorsiflexion to 12 degrees and plantar flexion to 30 degrees.

As to his neck problems, the Veteran indicated that his neck problems began when performing his duties as a gunner in the humvee.  X-rays taken of the left ankle and the cervical spine were normal.  The examiner rendered a diagnosis of a cervical strain.  

The examiner indicated that he could not find any documentation in service that the Veteran injured his neck or left ankle.  Therefore, he could not state that the Veteran's current neck or left ankle problems were related to his period of service without resort to speculation.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for a cervical strain or postoperative residuals of a left ankle injury, it cannot be stated that the preponderance of the evidence is against these claims. 

The Veteran has currently been shown to have a cervical strain and to have residuals of a postoperative left ankle injury.  The Board notes that the Veteran has received the Combat Action Ribbon.  The Veteran also stated that his neck and left ankle problems had their onset in service, resulting in part from the explosion of an IED in close proximity to the Humvee that he was traveling in.  The Board notes that the service treatment records reveal that the Veteran was seen and treated for several injuries following an inservice IED device.  The Board has no reason to doubt the Veteran's statements and finds them to be credible and consistent with the record. 

While the VA examiner indicated that he could not relate the left ankle or neck disorders to the Veteran's period of service as there were no treatment records demonstrating ankle or neck injuries, under 1154, it is not necessary that such evidence be in the record.  

Given the Veteran's cervical strain and postoperative left ankle injury residuals, his inservice military occupational specialty, his receipt of the Combat Action Badge, and the notation in the record that the Veteran was involved in an incident where an IED detonated in close proximity to his person, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current cervical strain and postoperative residuals of a left ankle injury are related to his period of service. Resolving reasonable doubt in favor of the Veteran, service connection is warranted for a cervical strain and postoperative residuals of a left ankle injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With regard to the claims of service connection for low back, right ankle, and bilateral foot disorders, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to some time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

The medical evidence does not indicate that the Veteran currently has a low back, bilateral foot, or right ankle disorder.

At the time of the October 2007 VA examination, the examiner indicated that examination findings were essentially normal.  The examiner concluded that the symptoms for each joint were due to the repetitive concussive injuries and/or gun-turret standing, but that no pathology was noted to provide a diagnosis of disability.

Moreover, at the time of his December 2010 VA examination, the Veteran specifically indicated, on two separate occasions, that he did not have any current problems or impairment from the right ankle, the feet, or the back and he did not wish to continue with the claim at the current time.  While the Veteran has not withdrawn these claims in writing, he has clearly provided factual evidence against these claims.  

The Veteran is competent to report his current symptoms.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based upon the Veteran's statements and the findings at the time of the VA examinations, the weight of the evidence is against a finding that the Veteran currently has a right ankle, bilateral foot, or low back disorder.  

A necessary element for establishing service connection-evidence of a current disability-has not been shown.  

For the foregoing reasons, the claims for service connection for right ankle, bilateral foot, and low back disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claims of service connection for his cervical strain and postoperative residuals of a left ankle injury, further assistance is not required to substantiate that element of the claim.

As it relates to the issues of service connection right ankle, bilateral foot, and low back disorders, VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of letters from the RO to the Veteran dated in August 2006 and August 2008.  The letters effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The August 2006 and August 2008 letters also advised the Veteran of how VA assigns disability ratings and effective dates and complies with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated subsequent to the issuance of the December 2008 letter thereby satisfying due process requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Second, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  All available service treatment records have been associated with the claims file.  The Veteran has not identified any other treatment records which might be pertinent to his claim.  

The Veteran was also afforded several VA examinations, including a December 2010 VA examination performed in conjunction with the August 2010 Board remand.  The results of this examination were sufficient in order properly address the issues on appeal.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and testimony on the issue if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.



ORDER

Service connection for a back disability is denied. 

Service connection for a bilateral foot and right ankle disorder is denied. 

Service connection for postoperative residuals of a left ankle injury is granted.

Service connection for a cervical strain is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


